Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
2.	Claims 1-20 are allowed.
3.	The following is an examiner’s statement of reasons for allowance:
For claim 1, none of the prior art alone or in combination discloses “a system to analyze traveling waves in an electric power delivery system, comprising: a traveling wave identification subsystem to: receive a plurality of electric power system signals; identify a plurality of incident, reflected, and transmitted traveling waves from the plurality of electric power system signals; select a first traveling wave from the identified plurality of incident and transmitted traveling waves propagating in a direction of the electric power delivery system; determine a first distortion of the first traveling wave; select a second traveling wave subsequent to the first traveling wave, the second traveling wave selected from the identified plurality of incident traveling waves; and determine a second distortion of the second traveling wave; a traveling wave analysis subsystem in communication with the traveling wave identification subsystem to: compare the first distortion and the second distortion; and determine whether the first distortion is consistent with the second distortion and a protective action subsystem in communication with the traveling wave analysis subsystem to implement a protective action based on a first determination that the first distortion is consistent with the second distortion”.

For claim 20, none of the prior art alone or in combination discloses “a system to analyze traveling waves in an electric power delivery system, comprising: a processor; a non-transitory computer-readable medium comprising instructions that when executed by the processor cause the processor to implement operations for: receiving a plurality of electric power system signals; identifying a plurality of incident, reflected, and transmitted traveling waves from the plurality of electric power system signals; selecting a first traveling wave from the identified plurality of incident and transmitted traveling waves propagating in a direction of the electric power delivery system; determining a first distortion of the first traveling wave; selecting a second traveling wave subsequent to the first traveling wave, the second traveling wave selected from the identified 
4.	Dependent claims 2-10 and 12-19 are allowed by virtue of their dependency.
5.	The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record.
6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Trinh Dang whose telephone number is (571)-270- 3797. The examiner can normally be reached on Monday-Friday (9:00 am-5:00 pm). When attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). When you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Trinh Dang/
Examiner, Art Unit 2838


/ALEX TORRES-RIVERA/Primary Examiner, Art Unit 2838